Exhibit 10.11

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Douglas M. Pasquale)

This Second Amended and Restated Employment Agreement, effective as of
October 28, 2008 (the “Agreement”), hereby amends and restates that certain
amended and restated employment agreement dated as of April 23, 2007 (the “First
Amended and Restated Agreement”), by and between Nationwide Health Properties,
Inc., a Maryland corporation (the “Company”) and Douglas M. Pasquale (the
“Executive”), with reference to the following:

WHEREAS, pursuant to the First Amended and Restated Agreement, the Board of
Directors of the Company determined that it was in the best interests of the
Company and its shareholders to enter into such agreement with Executive to
assure that the Company would continue to have the service and dedication of
Executive;

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing and
distributions from nonqualified deferred compensation plans and arrangements;

WHEREAS, the Board of Directors of the Company now desires to amend and restate
the First Amended and Restated Agreement to comply with Section 409A of the
Code; and

WHEREAS, except for any stock unit awards, restricted stock awards, stock
appreciation rights awards, performance share awards or other similar equity
grants, including Stock Options, this Agreement contains the entire agreement
between the parties with respect to the matters specified herein, and supersedes
any prior oral and written employment agreements, understandings and commitments
between the Company and Executive, and any severance or employment security
policy of the Company which may cover Executive.

NOW THEREFORE, the First Amended and Restated Agreement is hereby amended and
restated in its entirety as follows:

I. Definitions.

(1) “Cause” shall mean (a) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) which is not
remedied promptly by Executive after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed his duties, or (b) the willful engaging by Executive in illegal
conduct as determined by a court of law or gross misconduct, which is materially
and demonstrably injurious to the Company. For purposes of this definition, no
act or failure to act on the part of Executive shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company. Any act, or

 

1



--------------------------------------------------------------------------------

failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or a committee thereof or based on the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

(2) “Disability” shall mean Executive’s inability to engage in any substantial
gainful activity necessary to perform his duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months.

(3) “Effective Date” shall mean January 1, 2007.

(4) “Employment Period” shall mean the period commencing on November 1, 2003 and
ending on the third anniversary thereof; provided, however, that commencing on
December 1, 2003 and on the first day of each month thereafter (the most recent
of such dates is hereinafter referred to as the “Renewal Date”), the Employment
Period shall be automatically extended so as to terminate on the third
anniversary of such Renewal Date, unless the Company or Executive shall give
notice to the other that the Employment Period shall not be further extended
prior to any such Renewal Date.

(5) “Stock Options” means only stock options issued pursuant to Nationwide
Health Properties, Inc. 1989 Stock Option Plan as Amended and Restated April 20,
2001, and as it may be further amended, or any other stock option plan of the
Company approved by the shareholders.

II. Conditions of Employment.

(1) Position and Duties. Executive is to be employed as President and Chief
Executive Officer of the Company. During the Employment Period, (a) Executive’s
position (including titles), authority, duties and responsibilities shall be at
least commensurate with the most significant of those held, exercised and
assigned to Executive at any time, and (b) Executive’s services shall be
performed at the location where Executive was employed at the commencement of
the Employment Period or any office or location within ten (10) miles from such
location. During the Employment Period, and excluding any periods of vacation
and sick leave to which Executive is entitled, Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company, and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. During
the Employment Period, it shall not be a violation of this Agreement for
Executive to serve on corporate, civic or charitable boards or committees so
long as such activities do not interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

(2) Compensation.

      (a) Base Salary. As of the Effective Date, Executive shall receive an
annual salary base salary (the “Annual Base Salary”) of $538,500, payable in
twice monthly installments (except if deferred by Executive under a
Company-sponsored deferral plan).

 

2



--------------------------------------------------------------------------------

Executive’s Annual Base Salary shall be reviewed by the Compensation Committee
of the Board (the “Committee”) each January during the Employment Period. Any
increase in Annual Base Salary approved by the Committee shall not serve to
limit or reduce any other obligation to Executive under this Agreement.

      (b) Annual Bonus. In addition to Annual Base Salary, Executive shall be
eligible to receive, for each fiscal year ending during the Employment Period,
an annual bonus (the “Annual Bonus”), with the specific amount determined by the
Committee based on its assessment of the Company’s and Executive’s performance
for the fiscal year. Such Annual Bonus shall range from 0% to 200%, with a
target of 100%, of the Annual Base Salary earned by Executive in such fiscal
year. In assessing such performance, the Committee shall take into account the
growth and income of the Company relative to its annual financial plan, the
quality of the Company’s assets, Executive’s performance in terms of
implementing the Company’s business strategy, and other considerations deemed by
the Committee to be relevant to the current and future success of the Company.
The Annual Bonus earned by Executive shall be paid to Executive in no event
later than the later of (i) the 15th day of the third month following the end of
the Executive’s taxable year in which such Annual Bonus is earned or (ii) the
15th day of the third month following the end of the Company’s taxable year in
which such bonus is earned, unless such Annual Bonus is voluntarily deferred by
Executive in accordance with a Company sponsored deferral program pursuant to
the requirements of Section 409A of the Code.

      (c) Share–Based Compensation. In addition to Annual Base Salary and Annual
Bonus, Executive shall be eligible to receive share-based compensation at least
annually in accordance with the Company’s compensation plan.

The specific share-based compensation awards granted to Executive, the specific
performance objectives associated with earning the share-based compensation, and
any vesting restrictions placed on the share-based compensation shall be
determined by the Committee.

      (d) Benefit Plans. During the Employment Period, Executive and/or
Executive’s beneficiaries, as the case may be, shall participate in and shall
receive all benefits under Company-sponsored retirement plans, savings plans,
deferral plans, medical plans (including dental, vision and drug prescription
plans), life insurance plans, disability plans, and accidental death and travel
accident insurance plans provided to Executive as of the Effective Date or as
otherwise agreed to by Executive.

      (e) Fringe Benefits. During the Employment Period, Executive shall be
entitled to annual paid vacation time of five (5) weeks per calendar year. In
addition, Executive shall be entitled to receive any fringe benefits or
perquisites, or substantial equivalents thereof, including club memberships,
existing or subsequently introduced by the Company during the Employment Period
for the President and Chief Executive Officer.

      (f) Expenses. Upon presentment of verifiable invoices to the Company’s
Controller or Chief Financial Officer (the “Authorized Officer”) and other
documentation as may be requested by the Company, and subject to the Company’s
expense reimbursement policies, the Company shall reimburse Executive for the
reasonable costs and expenses which he incurs in connection with the performance
of his duties and obligations under this Agreement. In addition,

 

3



--------------------------------------------------------------------------------

the Company shall reimburse Executive for all legal expenses incurred by
Executive in the preparation, negotiation and execution of this Agreement. The
foregoing described reimbursements shall be payable pursuant to the applicable
Company policies then in effect, as soon as practicable, and in no event later
than sixty (60) days following the request for such reimbursement; provided,
that Executive must submit such request for reimbursement within sixty (60) days
of incurring such expense.

III. Termination of Employment.

(1) Death or Disability. Executive’s employment with the Company shall terminate
automatically upon Executive’s death during the Employment Period. In the event
of Executive’s Disability during the Employment Period (pursuant to the
definition of Disability set forth in Section I (2) of this Agreement), the
Company may, at the discretion of the Board, give Executive written notice in
accordance with Section IX (2) of this Agreement of its intention to terminate
Executive’s employment with the Company. In such event, Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by Executive (the “Effective Disability Date”), provided that, within the
thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of his duties; provided that if Executive has returned to
full-time performance of his duties, the Company may not terminate Executive due
to a Disability until such time limits have again been met.

(2) Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause. The termination of employment of Executive shall
not be deemed to be for Cause unless and until there shall have been delivered
to Executive a notice that Executive is guilty of the conduct described in
Section I (1) specifying the particulars thereof in reasonable detail.

(3) Good Reason. Executive’s employment with the Company may be terminated by
Executive during the Employment Period for Good Reason; provided that Executive
provides notice to the Company of the existence of the good reason condition
within ninety (90) days of its initial existence and the Company has thirty
(30) days following such notice to cure such condition. For purposes of this
Agreement, “Good Reason” shall mean, without the express written consent of
Executive, (a) the assignment to Executive of any duties or any other action by
the Board which results in a material diminution in Executive’s authority,
duties or responsibilities from those contemplated in Section II (1) of this
Agreement; (b) any material breach by the Company of this Agreement; or (c) a
material change in the geographic location at which Executive provides services
to the Company from the location as in effect at the commencement of the
Employment Period. In addition, it shall be deemed a termination for Good Reason
if Executive terminates his employment six (6) months prior to or within three
(3) years following a Change of Control of the Company. “Change of Control”
shall mean a change in control of the Company of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A, Regulation 240.14a-101,
promulgated under the Securities Exchange Act of 1934 as in effect on the
Effective Date or, if Item 6(e) is no longer in effect, any regulation issued by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934 which serves similar purposes; provided that, without limitation, a
Change of Control shall be deemed to have occurred if and when (a) any “person”
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) is or becomes a beneficial owner, directly

 

4



--------------------------------------------------------------------------------

or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities,
or (b) individuals who are members of the Board immediately prior to a meeting
of the shareholders of the Company involving the election of directors shall not
constitute a majority of the Board following such election.

(4) Notice of Termination. Any termination of employment of Executive during the
Employment Period by the Company for Cause, or by Executive for Good Reason,
shall be communicated to the other party hereto in accordance with Section IX
(2) of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment with the Company under the provision so
indicated, and (c) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall not be more than thirty (30) days after giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(5) Date of Termination. “Date of Termination” means (a) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (b) if Executive’s employment is
terminated by the Company other than for Cause, death or Disability, the date on
which the Company notifies Executive of such termination, and (c) if Executive’s
employment is terminated by reason of death or Disability, the date of death of
Executive or the Effective Disability Date, as the case may be; provided,
however, that for any termination pursuant to subparagraphs (a), (b) or
(c) above, the Date of Termination shall be the date that Executive’s
termination of employment results in a “separation from service” within the
meaning of Section 409A of the Code and the regulations and other published
guidance thereunder (including §1.409A-1(h), if the date of such separation from
service is later.

IV. Obligations of the Company upon Termination of Executive’s Employment.

(1) Termination by Executive for Good Reason or by Company Other than for Cause,
Death or Disability. If during the Employment Period, Executive shall terminate
his employment with the Company for Good Reason or the Company shall terminate
Executive’s employment other than for Cause, death or Disability, the Company
shall pay to Executive (i) any Annual Base Salary owed to Executive through the
Date of Termination to the extent not previously paid, (ii) a pro-rated portion
of the Annual Bonus that Executive would have earned for the year in which the
Date of Termination occurs had he remained employed, (iii) an amount equal to
three (3) times Executive’s highest Annual Base Salary during any of the last
three full fiscal years prior to the Date of Termination, and (iv) an amount
equal to three (3) times the average Annual Bonus earned by Executive over the
last three full fiscal years prior to the Date of Termination.

 

5



--------------------------------------------------------------------------------

In addition to the payments described in subparagraphs (i), (ii), (iii), and
(iv) above, the Company also shall (A) arrange to provide to Executive for a
period of three years from the Date of Termination, medical insurance (including
dental, vision and prescription drug coverage) and life insurance with terms no
less favorable, in the aggregate, than the most favorable of those provided to
Executive during the year immediately preceding the Date of Termination, and
continue all other benefits in place as of the Date of Termination for such same
three-year period, (B) immediately vest all previously unvested shares of
restricted stock, stock options (including Stock Options), restricted stock
units, stock appreciation rights, performance shares, and any and all other
stock-based compensation awards received and held by Executive (which shall
occur automatically without any action on the part of the Company), (C) provide
Executive with any Performance-Based Dividend Equivalents (to the extent earned
by the Executive though the Date of Termination, as determined by the Company’s
Compensation Committee) for the three years following the Date of Termination,
and (D) pay any compensation previously deferred by Executive in accordance with
the provisions of the plan under which such compensation was deferred. The
benefits provided pursuant to subparagraph (A) above in any one calendar year
shall not affect the benefits provided pursuant to subparagraph (A) in any other
calendar year, and are not subject to liquidation or exchange for another
benefit.

Payments pursuant to subparagraph (i) above shall be made within thirty
(30) days following the Date of Termination. Payments pursuant to subparagraph
(ii) above shall be made as soon as administratively practicable, and in any
event within thirty (30) days, after the end of the calendar year in which the
Date of Termination occurs. Payments pursuant to subparagraph (iii) above shall
be made in equal monthly installments over the three-year period following the
Date of Termination, beginning with the first full month following the month in
which the Date of Termination occurs. Payments pursuant to subparagraph
(iv) above shall be made in equal annual installments over the three-year period
following the Date of Termination on each anniversary following the Date of
Termination. Payments pursuant to subparagraph (C) above shall be made at the
time such payments would have been made had Executive remained in the employment
of the Company.

If Executive should die while receiving payments pursuant to this Article IV,
the remaining payments which would have been made to Executive if he had lived
shall be paid to the beneficiary designated in writing by Executive, or if there
is no effective written designation, then to his spouse, or if there is neither
an effective written designation nor a surviving spouse, then to Executive’s
estate. Designation of a beneficiary or beneficiaries to receive the balance of
any such payments shall be made by written notice to the Company, and Executive
may revoke or change any such designation of beneficiary at any time by a later
written notice to the Company.

(2) Death. If Executive’s employment with the Company is terminated by reason of
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to Executive’s legal representatives under this
Agreement, other than for (a) payment of any Base Salary previously earned by
Executive but as yet unpaid, (b) payment of any Annual Bonus previously awarded
to Executive for a fiscal year completed prior to the Date of Termination but as
yet unpaid, (c) a pro-rated portion of the Annual Bonus that Executive would
have earned for the year in which the Date of Termination occurs had he remained
employed, and (d) the continuation of any existing rights Executive may have
following death under the

 

6



--------------------------------------------------------------------------------

provisions of any benefit, stock option, deferral or compensation plan provided
to Executive by the Company; provided, that, all stock-based compensation awards
of any kind shall at a minimum vest pro rata on the Date of Termination
automatically without any action on the part of the Company. Payments pursuant
to subparagraph (a) above shall be made within thirty (30) days following the
Date of Termination. Payments pursuant to subparagraph (c) above shall be made
as soon as administratively practical, and in any event within thirty (30) days
after the end of the calendar year in which the Date of Termination occurs.

(3) Disability. If Executive’s employment with the Company is terminated by
reason of Executive’s Disability during the Employment Period in accordance with
Section III (1) of this Agreement, this Agreement shall terminate without
further obligations to Executive other than for (a) payment of any Base Salary
previously earned by Executive but as yet unpaid, (b) payment of any Annual
Bonus previously awarded to Executive for a fiscal year completed prior to the
Date of Termination but as yet unpaid, (c) a pro-rated portion of the Annual
Bonus that Executive would have earned for the year in which the Date of
Termination occurs had he remained employed, and (d) the continuation of any
existing rights Executive may have following Disability under the provisions of
any benefit, stock option, deferral or compensation plan provided to Executive
by the Company; provided, that, all stock-based compensation awards of any kind
shall at a minimum vest pro rata on the Date of Termination automatically
without any action on the part of the Company. Payments pursuant to subparagraph
(a) above shall be made within thirty (30) days following the Date of
Termination. Payments pursuant to subparagraph (c) above shall be made as soon
as administratively practicable, and in any event within thirty (30) days, after
the end of the calendar year in which the Date of Termination occurs.

(4) Cause; Other than for Good Reason. If, during the Employment Period,
Executive’s employment shall be terminated for Cause or if Executive voluntarily
terminates his employment with the Company other than for Good Reason, this
Agreement shall terminate without further obligations to Executive other than
for (a) payment of any Base Salary previously earned by Executive but as yet
unpaid, (b) payment of any Annual Bonus previously awarded to Executive for a
fiscal year completed prior to the Date of Termination but as yet unpaid,
(c) payment of any earned vacation pay (or payment for vacation time earned but
not taken), and (d) the continuation of any existing rights Executive may have
following termination for Cause or voluntary termination other than for Good
Reason under any benefit, stock option, deferral or compensation plan provided
to Executive by the Company. Payments pursuant to subparagraphs (a) and
(c) above shall be made within ten (10) business days following the Date of
Termination.

(5) If any portion of the payments set forth in Sections IV (1)-(4) above (the
“Termination Payments”), together with any and all other amounts due and payable
to Executive as a result of such transaction (including any amounts payable with
respect to any Stock Options or any other stock-based awards held by Executive),
shall be deemed to be an “excess parachute payment” under Section 280G of the
Code, the amount of such payments shall be increased so that after the payment
of (A) the excise tax payable under Section 4999 of the Code by Executive on the
Termination Payments and increased amounts payable hereunder, and (B) any and
all federal and state income, excise and other tax payable by Executive on the
increased amounts payable hereunder, the amount received by Executive is equal
to the Termination Payments. Any increased amounts payable by the Company
pursuant to this paragraph shall be paid as soon as

 

7



--------------------------------------------------------------------------------

practicable and no later than thirty (30) days after Executive submits to the
Company evidence of the calculation and the payment of any related taxes;
provided, that Executive must submit such request for reimbursement within
thirty (30) days of incurring such expense.

(6) For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code. If, at the time of Executive’s termination of
employment, Executive is a “specified employee” (as defined in Section 416(i) of
the Code and the regulations and other published guidance under Section 409A of
the Code) and the Company’s stock is publicly traded on an established
securities market or otherwise, any portion of the payments or benefits under
this Agreement that would otherwise be subject to taxation pursuant to
Section 409A of the Code shall be payable not earlier than the earlier of
(i) six (6) months after the Date of Termination for any reason other than
death, or (ii) the date of Executive’s death. As soon as practicable following
the earlier of (i) or (ii), and in any event within ten (10) business days of
such date, Executive shall receive the entire amount that would have been paid
earlier but for such six (6) month delay. Notwithstanding any provision of this
Agreement to the contrary, to the extent necessary to avoid the imposition of
any taxes under Section 409A of the Code, no payment or distribution under this
Agreement that becomes payable by reason of the Executive’s termination of
employment with the Company will be made to the Executive unless the Executive’s
termination of employment constitutes a “separation from service” (as such term
is defined in the Treasury Regulations issued under Section 409A of the Code).

(7) The Company and the Executive intend that no payments or benefits to
Executive under this Agreement or any other compensation plan or arrangement
shall be subject to the tax imposed under Section 409A of the Code, and this
Agreement is to be interpreted according to such intention. The Company and the
Executive further agree to act reasonably and to cooperate to amend or modify
this Agreement or any other such compensation arrangement to the extent
reasonably necessary to avoid the imposition of tax under Section 409A of the
Code.

V. Non-Exclusivity of Rights; Controlling Agreement.

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any contract or
agreement with the Company. Amounts which are vested or which Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement (other than this Agreement) with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Executive shall not be covered by any prior
employment agreement, security policy or understanding thereof after the
Effective Date of this Agreement and shall not be covered by any severance
policy, practice or program of the Company. Notwithstanding any other provision
of any plan, policy, award agreement, practice or program in which Executive
participates, in the event there is any conflict between the terms of such plan,
policy, award agreement practice or program with the rights that Executive has
under this Amended and Restated Employment Agreement with regard to payments,
vesting or any other matter, this Amended and Restated Employment Agreement
shall control; provided, however, that the Company shall use its best

 

8



--------------------------------------------------------------------------------

efforts to provide Executive with written notice of any plan, policy, award
agreement, practice or program that would provide terms more favorable to
Executive than terms under this Agreement, to allow Executive to request that
such new terms apply under this Agreement.

VI. Full Settlement; Offsets.

The Company’s obligations to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, defense or other claim, right or action which the Company
may have against Executive or others.

Executive shall not be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and in the event Executive does seek other
employment, the terms of such employment (including any compensation received in
conjunction therewith) shall not modify, mitigate or offset the amounts payable
to Executive under any of the provisions of this Agreement.

VII. Confidential Information.

Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential business information and knowledge or data relating to
the Company and its business which shall have been obtained during Executive’s
employment by the Company and which shall not be or become public knowledge
(other than by acts of Executive or representatives of Executive in violation of
this Agreement) or be information already known to Executive prior to the
Employment Period. After termination of Executive’s employment with the Company,
Executive shall not, without the prior written consent of the Board, or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company or those
designated by it. Upon Executive’s violation of the provisions of this Section
VII, the Company shall be relieved of all future obligations to Executive under
this Agreement. However, in no event shall an asserted or alleged violation of
the provisions of this Section VII constitute a basis for deferring or
withholding any amounts otherwise payable to Executive until such asserted or
alleged violation is determined pursuant to an arbitration proceeding pursuant
to Section X.

VIII. Successors.

(1) This Agreement is personal to Executive and without the prior written
consent of the Board shall not be assignable by Executive otherwise than by will
or by the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(2) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

IX. Miscellaneous.

(1) This Agreement shall be governed by and construed in accordance with the
laws of the State of California. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

9



--------------------------------------------------------------------------------

(2) All notices and other communications hereunder shall be in writing and shall
be given by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:

Douglas M. Pasquale, President and Chief Executive Officer

610 Newport Center Drive Suite 1150

Newport Beach, CA 92660

With a copy to:

Douglas M. Pasquale

8 Knowles

Irvine, CA 92612

If to the Company:

Nationwide Health Properties, Inc.

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

Attention: Chairman

With a copy to:

Mr. Charles D. Miller, Chairman

150 North Orange Grove Boulevard

Pasadena, CA 91103

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(3) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(4) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(5) Any failure by Executive or the Company to insist upon strict compliance
with any provision hereof or any other provision of this Agreement, or the
failure to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
with the Company for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

10



--------------------------------------------------------------------------------

(6) The Company shall provide Executive with a Directors and Officers Indemnity
Agreement to be mutually agreed upon between Executive and the Board but no less
favorable than those for other executives or Directors of the Company, and shall
obtain or have obtained Directors and Officers Insurance which includes coverage
for Executive.

X. Arbitration.

(1) The parties agree that any disputes, controversies or claims which arise out
of or are related to this Agreement, Executive’s employment or termination of
employment, including, but not limited to, any claim relating to the purported
validity, interpretation, enforceability or breach of this Agreement, and/or any
other claim or controversy arising out of the relationship between Executive and
the Company (or the nature of the relationship) or the continuation or
termination of that relationship, including, but not limited to, claims that a
termination was for Cause or for Good Reason, claims for breach of covenant,
breach of an implied covenant of good faith and fair dealing, wrongful
termination, breach of contract, intentional infliction of emotional distress,
defamation, breach of right of privacy, interference with advantageous or
contractual relations, fraud, conspiracy or other tort or property claims of any
kind, which are not settled between the parties, shall be settled by arbitration
in accordance with the then-current Rules of Practice and Procedure for
Employment Arbitration (the “Rules”) of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”).

(2) The arbitration shall be before a single arbitrator selected in accordance
with the JAMS Rules or otherwise by mutual agreement of the parties. The
Arbitration shall take place in Orange County, California, unless the parties
mutually agree to hold the arbitration at another location. Depositions and
other discovery shall be allowed in accordance with the JAMS Rules. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California or Federal law, or both, as applicable to
the claim(s) asserted.

(3) In consideration of the parties’ agreement to submit to arbitration all
disputes with regard to this Agreement and/or with regard to any alleged
contract, or any other claim arising out of their conduct, the relationship
existing hereunder or the continuation or termination of that relationship, and
in further consideration of the anticipated expedition and the minimizing of
expense of this arbitration remedy, the arbitration provisions of this Agreement
shall provide the exclusive remedy, and each party expressly waives any right he
or it may have to seek redress in another forum. The arbitrator, and not any
Federal, state, or local court or agency shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to, any
claim that all or any part of this Agreement is void or voidable. The
arbitration shall be final and binding upon the parties.

(4) Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided for in this Agreement, both the Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action in any way related to any claim covered by this Agreement.

 

11



--------------------------------------------------------------------------------

(5) Any claim which either party has against the other party that could be
submitted for resolution pursuant to this Section X must be presented in writing
by the claiming party to the other party within one year of the date the
claiming party knew or should have known of the facts giving rise to the claim,
except that claims arising out of or related to the termination of Executive’s
employment must be presented by Executive within one year of the Date of
Termination (not including any claims related to payouts or other obligations of
the Company after the Date of Termination, for which the one year time period
after “Executive knew or should have known” will apply). Unless the party
against whom any claim is asserted waives the time limits set forth above, any
claim not brought within the time periods specified herein shall be waived and
forever barred, even if there is a Federal or state statute of limitations which
would have given more time to pursue the claim.

(6) The Company shall advance the costs and expenses of the arbitrator. In any
arbitration to enforce any of the provisions or rights under this Agreement, the
unsuccessful party in such arbitration, as determined by the arbitrator, shall
pay to the successful party all costs, expenses and reasonable attorneys’ fees
incurred therein by such party (including without limitation such costs,
expenses and fees on any appeals), and if such successful party shall recover an
award in any such arbitration proceeding, such costs, expenses and attorneys’
fees shall be included as part of such award. Notwithstanding the foregoing
provision, in no event shall the successful party be entitled to recover an
amount from the unsuccessful party for costs, expenses and attorneys’ fees that
exceeds the unsuccessful party’s costs, expenses and attorneys’ fees incurred in
connection with the action or proceeding.

(7) Any decision and award or order of the arbitrator shall be final and binding
upon the parties hereto and judgment thereon may be entered in the Superior
Court of the State of California or any other court having jurisdiction.

(8) Each of the above terms and conditions shall have separate validity, and the
invalidity of any part thereof shall not affect the remaining parts.

(9) Any decision and award or order of the arbitrator shall be final and binding
between the parties as to all claims which were or could have been raised in
connection with the dispute to the full extent permitted by law. In all other
cases the parties agree that the decision of the arbitrator shall be a condition
precedent to the institution or maintenance of any legal, equitable,
administrative, or other formal proceeding by Executive or the Company in
connection with the dispute, and that the decision and opinion of the arbitrator
may be presented in any other forum on the merits of the dispute.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and pursuant to
the authorization from the Board, the Company has caused this Agreement of
Douglas M. Pasquale to be executed in its name on its behalf, all as of the day
and year first above written.

 

Nationwide Health Properties, Inc. By:   /s/ Abdo H. Khoury   Abdo H. Khoury

Executive /s/ Douglas M. Pasquale Douglas M. Pasquale

 

13